Case: 18-50947      Document: 00515054447         Page: 1    Date Filed: 07/30/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 18-50947                            FILED
                                  c/w No. 18-50948                      July 30, 2019
                                 Conference Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDUARDO ALEMAN-BRIEVA, also known as Francisco Javier Magdaleno-
Vasquez,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:16-CR-396-1
                            USDC No. 4:18-CR-204-1


Before REAVLEY, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Eduardo Aleman-
Brieva has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50947    Document: 00515054447      Page: 2   Date Filed: 07/30/2019


                                 No. 18-50947
                               c/w No. 18-50948

229 (5th Cir. 2011). Aleman-Brieva has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the records reflected therein.
      These consolidated appeals involve the revocation of a term of supervised
release and a new conviction for possession of marijuana with the intent to
distribute. Pursuant to United States v. Garcia, 483 F.3d 289, 291 (5th Cir.
2007), the Anders brief states that Aleman-Brieva wishes to appeal only his
sentence for the new marijuana conviction. Although counsel has included a
copy of a document signed by Aleman-Brieva, this document does not make it
clear whether he intends to forgo a challenge only to his plea for the marijuana
conviction or to both that conviction and the revocation of his supervised
release. Nevertheless, the record includes the transcripts we need to review
the record independently, and our review has not uncovered any nonfrivolous
basis for appeal of either proceeding. See Anders, 386 U.S. at 744.
      We concur with counsel’s assessment that the appeals present no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




                                       2